QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(g)

PACCAR Inc
DEFERRED INCENTIVE COMPENSATION PLAN

SECTION 1. ESTABLISHMENT AND PURPOSE.

    The Plan was adopted by the Company on November 25, 1991, to provide certain
employees with an opportunity to defer payment of their bonuses under the
Company's year-end Incentive Compensation Program. The Plan is also intended to
establish a method of paying bonus awards that will assist the Company in
attracting and retaining employees of outstanding achievement and ability.


SECTION 2. DEFINITIONS.

    (a)  "Account" means the bookkeeping account established pursuant to
Section 6 on behalf of an Executive who elects to participate in the Plan.

    (b)  "Beneficiary" means the person or persons designated by the Executive
or by the Plan to receive payment of the Executive's Income Account in the event
of the death of the Executive.

    (c)  "Board" means the Board of Directors of the Company, as constituted
from time to time.

    (d)  "Bonus Award" means the amount of compensation awarded by the Company
to an Executive as a bonus under the Company's year-end Incentive Compensation
Program.

    (e)  "Cause" means (i) an act of embezzlement, fraud or theft, (ii) the
deliberate disregard of the rules of the Company or a Subsidiary, (iii) any
unauthorized disclosure of any of the secrets or confidential information of the
Company or a Subsidiary, (iv) any conduct which constitutes unfair competition
with the Company or a Subsidiary or (v) inducing any customers of the Company or
a Subsidiary to breach any contracts with the Company or a Subsidiary.

    (f)  "Company" means PACCAR Inc, a Delaware corporation.

    (g)  "Committee" means the Compensation Committee of the Board.

    (h)  "Executive" means an employee of the Company or a Subsidiary who is
eligible to participate in the Plan under Section 4.

    (i)  "Incentive Compensation Program" refers to the incentive plan for
executives of PACCAR Inc and its eligible subsidiaries who are in grades 41 and
above.

    (j)  "Permanent and Total Disability" is as defined under PACCAR's Long Term
Disability Plan.

    (k)  "Plan" means this PACCAR Inc Deferred Incentive Compensation Plan, as
it may be amended from time to time.

    (l)  "Service" means employment with the Company or any Subsidiary. A
transfer among the Company and its Subsidiaries shall not be considered a
termination of Service.

    (m)  "Subsidiary" means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50 percent or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.

    (n)  "Year" means a calendar year.

1

--------------------------------------------------------------------------------


SECTION 3. ADMINISTRATION.

    The Committee shall have the authority to administer the Plan in its sole
discretion. To this end, the Committee is authorized to construe and interpret
the Plan, to promulgate, amend and rescind rules relating to the implementation
of the Plan and to make all other determinations necessary or advisable for the
administration of the Plan. Subject to the requirements of applicable law, the
Committee may designate persons other than members of the Committee to carry out
its responsibilities and may prescribe such conditions and limitations as it may
deem appropriate. Any determination, decision or action of the Committee in
connection with the construction, interpretation or administration of the Plan
shall be final, conclusive and binding upon all persons participating in the
Plan and any person validly claiming under or through persons participating in
the Plan.


SECTION 4. ELIGIBILITY.

    An employee of the Company or of a Subsidiary shall be eligible to
participate in the Plan for a Year if he or she:

    (a) Is eligible to be considered for a bonus that will have been earned in
such Year under the Company's Incentive Compensation Program; and

    (b) Has attained age 40 on or before January 1 of such Year.




SECTION 5. ELECTION TO PARTICIPATE IN PLAN.

    An Executive may elect to participate in the Plan for a Year by filing with
the Committee, on or before December 15 of such Year, a written election to
defer his or her Bonus Award earned in such Year. The deferral election will
become irrevocable after December 15. The deferral election shall apply solely
to the Bonus Award, if any, to be earned in the Year in which the election is
filed and shall specify the amount or portion of such Bonus Award that is
subject to the election (Deferred Award). The amount of the Bonus Award earned
in a given Year shall be determined by the Company in the following year.


SECTION 6. ESTABLISHMENT AND TREATMENT OF ACCOUNT.

    In the event a Bonus Award is made to an Executive who has filed a timely
deferral election with respect to such Bonus Award, the Company shall establish
an Account for the Executive. The Account shall be credited with an amount equal
to that portion of the Bonus Award which is not payable currently to the
Executive because of the terms of the deferral election. A separate Account
shall be maintained for each Bonus Award deferred by an Executive, except as the
Company may otherwise determine.

    Participants may elect to have their Deferred Award allocated to one or both
of the two unfunded accounts described below:

    (a)  Income Account.  Means a bookkeeping entry established on behalf of the
Executive who elected to participate in the Plan. A deferred Award shall be
credited to the Income Account as of January next following the Year in which
such bonus Award was earned. Interest shall be credited on the balance in each
Income Account, commencing with the date as of which any amount is credited to
the Income Account and continuing up to the close of the calendar quarter
immediately preceding the date when the last payment from the Income Account is
made. Such interest for each calendar quarter during the deferral period shall
be credited at a rate equal to the simple combined average of the monthly Aa
Industrial Bond yield average for the immediately preceding calendar quarter, as
reported in Moody's Bond Record. Such interest shall be compounded quarterly.
Such interest shall become a part of the Income Account and shall be paid at the
same time or times as the principal balance of the Income Account.

2

--------------------------------------------------------------------------------

    (b)  PACCAR Stock Account.  Means a bookkeeping entry established on behalf
of the Executive who elected to participate in the Plan. A deferred Award shall
be credited to the Stock Account as of January next following the Year in which
such bonus Award was earned. The initial account balance will be equal to the
number of shares of PACCAR Common Stock that the Deferred Award could have
purchased at the average closing market price for the first five (5) business
days the market is open in January. Thereafter, any dividends earned will be
treated as if those dividends had been invested in additional shares at the
closing market price on the date the dividends are paid. Account balances will
be adjusted pursuant to Article 10 of the Long Term Incentive Plan.

    (c)  Statements.  As soon as practicable after July 1 of each Year (and
after such other dates as the Company may determine), the Company shall prepare
and deliver to each participating Executive a written statement showing the
balance in his or her Income Account as of the applicable date.




SECTION 7. FORM AND TIME OF PAYMENT ACCOUNT.

    Distribution of the Income and/or PACCAR Stock Accounts shall be made at
such time or times and in such form as the Committee shall determine in its sole
discretion. In order to assist the Committee in making such determinations, the
following procedures are established:

    (a)  Request of Form and Time of Payment.  An Executive may elect to receive
distribution of the Income and/or PACCAR Stock Account at the time and in the
manner described in (i) and (ii) below. For payment to be made or commence prior
to leaving the Company, a Payment election form must be completed at the time
the Deferral Election is made. Otherwise, elections shall be made by filing the
prescribed form with the Committee not later than the earlier of (A) 30 days
after the Executive's termination of employment with the Company or
(B) December 1 of the year before the year in which distribution is to be made
or commence. Distribution will be made in accordance with the Executive's
election unless the Committee has disapproved the election or has determined
that the distribution shall be made at some other time.

    (i)  Form of Payment.  Payment of an Income Account shall be made in cash,
either in a lump sum or in annual installments over a period not in excess of
15 years. The amount of any installment to be paid from an Income Account shall
be determined by dividing the balance remaining in such Income Account by the
number of installments then remaining to be distributed. Payment of the PACCAR
Stock Account will be paid in shares of PACCAR Common Stock at the end of the
deferral period. The source of shares for this plan will be the Long Term
Incentive Plan.

    (ii)  Time of Payment.  Payment of the Income and/or PACCAR Stock Account
shall occur or commence on any January, but not later than the first January
after the year in which Executive attains age 701/2. In the event an Executive
who elects installment payments is reemployed by the Company, all installments
will be suspended until the Executive's service ends.

    (b)  Changing a Request.  Any request that an approved method of payment be
changed, or any request subsequent to the deferral election for distribution
prior to termination is subject to approval by the Committee in its sole and
absolute discretion. Such request shall be in writing to the Committee and shall
set forth the reasons for the request.

    (c)  Failing to Request.  In the event that an Executive fails to make a
timely election pursuant to Section 7 (a), distribution of the Income or Stock
Account shall be made in full in the first January following sixty (60) days
after the Executive's termination of employment. In such

3

--------------------------------------------------------------------------------

case, the entire account balance in effect as of the distribution date will be
distributed to the Executive.

    (d)  Committee Guidelines.  From time to time, the Committee may establish
guidelines for its own use in determining what election made pursuant to
Section 7 (a) or (b) above shall be disapproved, but such guidelines shall not
in any way limit the Committee's sole discretion to determine the terms and form
of distribution of the recipient's Cash Account.

    (e)  Withholding Taxes.  All payments under the Plan shall be subject to
reduction to reflect the withholding of applicable taxes.




SECTION 8. EFFECT OF DEATH OF EXECUTIVE.

    (a)  Distribution of Account. Upon the death of a participating Executive,
the amount (if any) remaining in his or her Income and/or Stock Account shall be
distributed to his or her Beneficiary. The distribution shall be made at the
time(s) and in the form specified in the election filed by the Executive under
Section 7, unless the Committee determines in its sole discretion that payment
shall be made at an earlier date or in a different form. If the Executive did
not file an election under Section 7 prior to his or her death, then the
distribution shall be made at the time(s) and in the form determined by the
Committee in its sole discretion. If a designated Beneficiary dies before
receiving payment of his or her entire share of the Executive's Income and/or
Stock Account, then the remaining payments shall be made to such Beneficiary's
personal representative.

    (b)  Designation of Beneficiary. Upon commencement of participation in the
Plan, each Executive shall, by filing the prescribed form with the Company, name
a person or persons as the Beneficiary who will receive any distribution payable
under the Plan in the event of the Executive's death. If the Executive has not
named a Beneficiary or if none of the named Beneficiaries survives the
Executive, then the Executive's personal representative shall be the
Beneficiary. The Executive may change his or her Beneficiary designation from
time to time. Any designation of a Beneficiary (or an amendment or revocation
thereof) shall be effective only if it is made in writing on the prescribed form
and is received by the Company prior to the Executive's death. Any other
provision of this Subsection (b) notwithstanding, in the case of a married
Executive, any designation of a person other than his or her spouse as the sole
primary Beneficiary shall be valid only if the spouse consented to such
designation in writing.


SECTION 9. FORFEITURE OF ACCOUNTS.

    All of an Executive's Income and/or Stock Accounts shall be forfeited in the
event that his or her Service ends because of a discharge for Cause or in the
event that he or she, after his or her Service ended for any other reason, fails
or refuses to provide advice or counsel to the Company or a Subsidiary when
reasonably requested to do so. The Committee's good-faith determination of the
existence of facts justifying forfeiture shall be conclusive.


SECTION 10. INCOMPETENCE.

    If, in the opinion of the Committee, any individual becomes unable to handle
properly any amount payable to such individual under the Plan, then the
Committee may make such arrangements for payment on such individual's behalf as
it determines will be beneficial to such individual, including (without
limitation) payment to such individual's guardian, conservator, spouse or
dependent.

4

--------------------------------------------------------------------------------





SECTION 11. EXECUTIVES' RIGHTS UNSECURED.

    The Plan is unfunded. The interest under the Plan of any participating
Executive, and such Executive's right to receive a distribution of his or her
Income and/or Stock Account, shall be an unsecured claim against the general
assets of the Company. The Income and/or Stock Accounts shall be bookkeeping
entries only, and no Executive shall have an interest in or claim against any
specific asset of the Company pursuant to the Plan.


SECTION 12. NONASSIGNABILITY OF INTERESTS.

    The interest and property rights of any Executive under the Plan shall not
be subject to option nor be assignable either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor's process, and any act in violation of
this Section 12 shall be void.


SECTION 13. LIMITATION OF RIGHTS.

    (a)  No Right to Bonuses.  Nothing in the Plan shall be construed to give
any Executive any right to be granted a Bonus Award.

    (b)  No Right to Employment.  Neither the Plan nor the deferral of any Bonus
Award, nor any other action taken pursuant to the Plan, shall constitute or be
evidence of any agreement or understanding, express or implied, that the Company
or a Subsidiary will employ an Executive for any period of time, in any position
or at any particular rate of compensation.

SECTION 14. DOMESTIC RELATIONS ORDERS.

    The procedures established by the Company for the determination of the
qualified status of domestic relations orders and for making distributions under
qualified domestic relations orders, as provided in Section 206 (d) of ERISA,
shall apply to the Plan.


SECTION 15. CLAIMS AND INQUIRIES.

    (a)  Application for Benefits.  Applications for benefits and inquiries
concerning the Plan (or concerning present or future rights to benefits under
the Plan) shall be submitted to the Committee in writing. An application for
benefits shall be submitted on the prescribed form and shall be signed by the
Executive or, in the case of a benefit payable after his or her death, by the
Beneficiary.

    (b)  Denial of Application.  In the event that an application for benefits
is denied in whole or in part, the Committee shall notify the applicant in
writing of the denial and of the right to a review of the denial. The written
notice shall set forth, in a manner calculated to be understood by the
applicant, specific reasons for the denial, specific references to the
provisions of the Plan on which the denial is based, a description of any
information or material necessary for the applicant to perfect the application,
an explanation of why the material is necessary, and an explanation of the
review procedure under the Plan. The written notice shall be given to the
applicant within a reasonable period of time (not more than 90 days) after the
Committee received the application, unless special circumstances require further
time for processing and the applicant is advised of the extension. In no event
shall the notice be given more than 180 days after the Committee received the
application.

    (c)  Request for Review.  An applicant whose application for benefits was
denied in whole or in part, or the applicant's duly authorized representative,
may appeal the denial by submitting to the Committee a request for a review of
the application within 90 days after receiving written notice of the denial from
the Committee. The Committee shall give the applicant or his or her
representative an opportunity to review pertinent materials, other than legally
privileged documents, in preparing the request for a review. The request for a
review shall be in writing and addressed to the Committee. The

5

--------------------------------------------------------------------------------

request for a review shall set forth all of the grounds on which it is based,
all facts in support of the request, and any other matters that the applicant
deems pertinent. The Committee may require the applicant to submit such
additional facts, documents or other material as it may deem necessary or
appropriate in making its review.

    (d)  Decision on Review.  The Committee shall act on each request for an
appeal within 60 days after receipt, unless special circumstances require
further time for processing and the applicant is advised of the extension. In no
event shall the decision on review be rendered more than 120 days after the
Committee received the request for a review. The Committee shall give prompt
written notice of its decision to the applicant. In the event that the Committee
confirms the denial of the application for benefits in whole or in part, the
notice shall set forth, in a manner calculated to be understood by the
applicant, the specific reasons for the decision and specific references to the
provisions of the Plan on which the decision is based.

    (e)  Rules and Interpretations.  The Committee shall adopt such rules,
procedures and interpretations of the Plan as it deems necessary or appropriate
in carrying out its responsibilities under this Section 15.

    (f)  Exhaustion of Remedies.  No legal action for benefits under the Plan
shall be brought unless and until the claimant (i) has submitted a written
application for benefits in accordance with Subsection (a) above, (ii) has been
notified by the Committee that the application is denied, (iii) has filed a
written request for a review of the application in accordance with Subsection
(c) above and (iv) has been notified in writing that the Committee has affirmed
the denial of the application; provided, however, that legal action may be
brought after the Committee has failed to take any action on the claim within
the time prescribed by Subsections (b) and (d) above, respectively.


SECTION 16. AMENDMENT OR TERMINATION OF THE PLAN.

    The Board or appropriate committee thereof, may amend, suspend or terminate
the Plan at any time. In the event of a termination of the Plan, the Income
and/or Stock Accounts of participating Executives shall be paid at the time(s)
and in the form determined under Sections 7 and 8, unless the Committee
prescribes an earlier time or different form for the payment of such Income
and/or PACCAR Stock Accounts.

SECTION 17. CHANGE OF CONTROL

    In the event of a Change of Control of the Company, as defined in the PACCAR
Supplemental Retirement Plan, each Executive shall be entitled to the lump sum
payment of his or her Income and/or Stock Account. This amount shall be paid
within 30 days of the Change of Control.


SECTION 18. CHOICE OF LAW.

    The validity, interpretation, construction and performance of the Plan shall
be governed by the Employee Retirement Income Security Act of 1974 and, to the
extent they are not preempted, by the laws of the State of Washington.


SECTION 19. EXECUTION.

    To record the amendment and restatement of the Plan to read as set forth
herein, PACCAR Inc by its Chairman, Compensation Committee, has executed this
Plan on December 9, 1999.

6

--------------------------------------------------------------------------------



QUICKLINKS

PACCAR Inc DEFERRED INCENTIVE COMPENSATION PLAN

SECTION 1. ESTABLISHMENT AND PURPOSE.


SECTION 2. DEFINITIONS.


SECTION 3. ADMINISTRATION.


SECTION 4. ELIGIBILITY.


SECTION 5. ELECTION TO PARTICIPATE IN PLAN.


SECTION 6. ESTABLISHMENT AND TREATMENT OF ACCOUNT.


SECTION 7. FORM AND TIME OF PAYMENT ACCOUNT.


SECTION 8. EFFECT OF DEATH OF EXECUTIVE.


SECTION 9. FORFEITURE OF ACCOUNTS.


SECTION 10. INCOMPETENCE.



SECTION 11. EXECUTIVES' RIGHTS UNSECURED.


SECTION 12. NONASSIGNABILITY OF INTERESTS.


SECTION 13. LIMITATION OF RIGHTS.


SECTION 14. DOMESTIC RELATIONS ORDERS.


SECTION 15. CLAIMS AND INQUIRIES.


SECTION 16. AMENDMENT OR TERMINATION OF THE PLAN.


SECTION 17. CHANGE OF CONTROL


SECTION 18. CHOICE OF LAW.


SECTION 19. EXECUTION.

